Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marlin Smith on July 30, 2021.

In the claims:
21. (amended)	A pressure control device for use with a subterranean well, the pressure control device comprising:
a body having a central longitudinal passage, and the body having a laterally extending outlet in communication with the passage;
an annular seal secured to the body and configured to seal off an annulus surrounding a tubular string in the passage;
a collar attached to the annular seal; and
radially displaceable first lugs that releasably attach the collar to an inner rotatable mandrel of a replaceable assembly, in which the first lugs simultaneously engage first and second recesses formed respectively in ,
in which the collar is attached to the annular seal with fasteners, the fasteners extending through holes formed through the collar, and in which the fasteners are received in third recesses adjacent respective ones of the holes.

22. (amended)	The pressure control device of claim 21, in which the first and second recesses are annular-shaped.

23. (amended)	The pressure control device of claim 22, in which the first lugs prevent relative longitudinal displacement between the collar and the inner mandrel when the first lugs simultaneously engage the annular first and second recesses 

24. (canceled)

27. (amended)	The pressure control device of claim 25, in which the rotary coupling comprises one or more radially displaceable second lugs received in fourth and fifth recesses formed respectively in the [[body]] inlet and the [[inlet]] body.

28. (amended)	A method of operating a pressure control device with a subterranean well, the method comprising:
securing an annular seal against longitudinal displacement relative to an inner first and second recesses formed respectively in and the inner mandrel , in which the collar is attached to the annular seal with fasteners, the fasteners extending through holes formed through the collar, in which the fasteners are received in third recesses adjacent respective ones of the holes, and in which the first lugs do not rotate during displacement of the first lugs into engagement with the first and second recesses;
connecting an inlet of the pressure control device to an item of well equipment; and
sealing off an annulus surrounding a tubular string extending through the inlet, the annular seal blocking flow through the annulus.

31. (amended)	The method of claim 28, in which the first and second recesses are annular-shaped, and in which the first lugs are arc-shaped.

35. (amended)	A well system, comprising:
a pressure control device including a replaceable assembly releasably secured in an outer body,
the replaceable assembly including an inner mandrel rotatable relative to the outer body, and an annular seal that seals off an annulus surrounding a tubular string extending longitudinally through the pressure control device, and
a plurality of first lugs displaceable between a first position in which the first lugs , and
in which a collar is attached to the annular seal with fasteners, the fasteners extending through holes formed through the collar, and in which the fasteners are received in third recesses adjacent respective ones of the holes.

39. (canceled)

42. (amended)	The well system of claim 41, in which the rotary coupling comprises one or more radially displaceable second lugs received in a fourth recess in the inlet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/Y.A/
07/30/2021